                                          Case 3:19-cv-04029-JSC Document 44 Filed 11/16/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARCO DIMERCURTO, et al.,                          Case No. 19-cv-04029-JSC
                                                        Plaintiffs,
                                   8
                                                                                            ORDER TO SHOW CAUSE RE
                                                   v.                                       DEFENDANT’S FAILURE TO
                                   9
                                                                                            COMPLY WITH COURT ORDER
                                  10     EQUILON ENTERPRISES LLC,                           REGARDING MEDIATION
                                                        Defendant.
                                  11

                                  12          On July 16, 2020, at the parties’ further Case Management Conference, the Court ordered
Northern District of California
 United States District Court




                                  13   the parties to file a written submission by August 17, 2020 providing the name of their private

                                  14   mediator and date of mediation to occur by December 31, 2020. (Dkt. No. 35.) After several

                                  15   extensions of this deadline, on November 6, 2020 the Court ordered the parties to file within one

                                  16   week a written statement identifying the mediator and date of mediation to occur by December 31,

                                  17   2020. (Dkt. No. 41.)

                                  18          On November 13, 2020, Plaintiffs filed a statement in which they reported that the parties

                                  19   held a series of conferences throughout October 2020 regarding outstanding discovery disputes,

                                  20   their private mediator, and selecting a date for mediation. (Dkt. No. 43 at 2.) Plaintiffs stated they

                                  21   accepted Defendant’s proposed mediator, T. Warren Jackson, on October 20, 2020, and that

                                  22   Defendant’s schedule required the mediation to occur in January 2021 rather than by December

                                  23   31, 2020.

                                  24          According to Plaintiff’s statement, for two weeks following October 20, 2020—the date

                                  25   that Plaintiffs accepted Defendant’s proposed mediator—Plaintiffs repeatedly contacted Defendant

                                  26   regarding the mediation date, with no dates offered by Defendant; when Plaintiffs contacted Mr.

                                  27   Jackson directly on November 3, 2020, he reported that, on October 21, he provided Defendant

                                  28   with three possible dates for mediation in January. Defendant never shared these dates with
                                           Case 3:19-cv-04029-JSC Document 44 Filed 11/16/20 Page 2 of 2




                                   1   Plaintiffs’ counsel. Plaintiffs immediately contacted Defendant, requesting that “[Defendant] let

                                   2   [Plaintiffs] know if any of [Mr. Jackson’s proposed January dates] work for [Defendant] in the

                                   3   next day or two,” and that, absent any confirmation, Plaintiffs would move forward assuming that

                                   4   Defendant “was only using the prospect of mediation as a delay tactic.” (Dkt. No. 43 at 2.)

                                   5            After this Court issued its Order on November 6, 2020, Plaintiffs again contacted

                                   6   Defendant. On November 9, 2020, Plaintiffs e-mailed Defendant regarding certain outstanding

                                   7   discovery issues, as well as the selection of a mediation date, and stated their willingness to meet

                                   8   and confer on November 10, 2020 regarding the parties’ mediation. Plaintiffs aver that they have

                                   9   received no communications from Defendant in response to their November 9, 2020 e-mail. (Id.

                                  10   at 3.)

                                  11            Defendant has failed to comply with this Court’s Order requiring the parties to submit a

                                  12   statement identifying both the name of their private mediator and date of mediation. Moreover,
Northern District of California
 United States District Court




                                  13   Defendant has refused to cooperate with Plaintiffs in complying with this Court’s Order, leaving

                                  14   Plaintiffs’ requests for assistance in selecting a mediation date—even one in January—without

                                  15   reply. Defendant has filed no response to Plaintiffs’ statement explaining or justifying its conduct.

                                  16   Accordingly, Defendant is ORDERED TO SHOW CAUSE as to why it should not be sanctioned

                                  17   for its conduct and refusal to comply with this Court’s orders. See Salamon v. Creditors Specialty

                                  18   Serv., Inc., No. C 11-172 CW, 2013 WL 415633, at *2 (N.D. Cal. Jan. 29, 2013) (citing Unigard

                                  19   Sec. Ins. Co. v. Lakewood End'd & Mfg. Corp., 982 F.2d 363, 368 (9th Cir. 1992)). Defendant is

                                  20   ordered to file a response to this Order by November 19, 2020. The Court will schedule a hearing

                                  21   or telephonic conference regarding the parties’ mediation deadline and briefing schedule, if

                                  22   necessary, following Defendants’ written submission to this Show Cause Order.

                                  23            IT IS SO ORDERED.

                                  24   Dated: November 16, 2020

                                  25

                                  26
                                                                                                    JACQUELINE
                                                                                                    JJA
                                                                                                      ACQQUE
                                                                                                           U LINE  E SCOTT CORLE
                                                                                                                             CORLEYEY
                                  27                                                                 United States Magistrate Judge
                                  28
                                                                                         2
